Moran, J. This appeal is brought to review the record of the trial court in an action in which appellee recovered a judgment against appellant for $1,000 on an endowment certificate issued to one Jan Zak, a member of said Order of Foresters, in and by which certificate the said High Court promised to pay to appellee, wife of said Jan Zak, said sum, upon satisfactory evidence of the death of said member, and upon a surrender of the certificate, “provided that said member is in good standing in this order at the time of his death, and provided also that this certificate shall not have been surrendered by said member, and another certificate issued at his request in accordance with the laws of this order.” Appellant introduced on the trial by way of defense to the claim on his certificate the record of a proceeding in the court of which the said Zak was a member, by which it was attempted to expel him from the order on certain charges which were preferred against him, but as counsel for appellant admits in his brief that the proceeding w'as irregular, the order without jurisdiction, and the resolution or judgment of expulsion without effect, it is unnecessary to give consideration to that defense. Appellant offered to prove by one Joseph Bcnick, a member of the same court of the order to which Zak belonged, that Zak left the city with the wife of the witness and remained away, living in adultery with her for some two weeks, thus breaking up the home and the family of the witness. This testimony the court ruled to be incompetent, and said ruling is assigned for error, and it is contended that such evidence was admissible to show that Zak was not in good standing in the order at the time of his death. It is said that he was charged before the lodge with having run away with the witness’ wife, and having left his own wife in destitution, and with being therefore unworthy of recognition as a brother member of the order, and that a committee had voted to expel him, and that the record of the court or lodge failing to show jurisdiction obtained in accordance with the rules that govern trials in the order, it was proper to prove on the trial of this case this immoral act against him, as showing that he was in bad reputation and not in good standing in his court. The good standing of members in orders of this kind must, in the nature of things, be left to the determination of the societies themselves. When the society proceeds to determine that question in accordance with the rules and regulations of the order, it will bind the members, and in the absence of fraud, or such irregularity as goes to the jurisdiction of the society in the particular case, the determination will be treated as final and conclusive in courts of justice. Hence, in the absence of peculiar and exceptional provisions in the certificate or the by-laws, the court- will not look into the moral conduct of one who was in membership at the time of his death, for the purpose of determining whether he was in good standing. “ The certificate issued to the member is evidence of his good standing, and in the absence of proof to the contrary this condition will be presumed to continue. If, by reason of his conduct or failure to comply with the regulations or requirements of the society, the member has lost his good standing, the society must show the fact, for status once fixed is supposed to continue until the contrary is shown.” Bacon, Benefit Societies, Sec. 414. The certificate issued to the beneficiary designated by the member is a contract, and creates property rights which are not to be divested save in accordance with the terms of the contract and the rules of the society which form a part thereof; and it must follow that, except in cases where the contract provides for a forfeiture of all rights under it, ipso facto, on the happening of some event, the good standing of the member in the society will continue until his status in the society has been shown to be changed, by some proceeding of the society taken in pursuance of its rules and by-laws. His good standing can not be affected by showing his general bad reputation, and certainly not by proving specific lapses from virtue or honesty. If the records of the society contain evidence of a judgment affecting his status as a member, that itself will show him not in good standing when the question arises in a court of justice, and not general or specific charges of immoral conduct on his part which have not been passed upon by the order. This must be the rule in actions upon this and all like certificates. -This in no manner conflicts with the decision in Royal Templars of Temperance v. Curd, 111 Ill. 284, cited and relied on by appellant. There the application for membership contained this: “I further agree that should I at-any time violate my pledge of total abstinence, or be suspended or expelled, * * * then all rights which either myself, the person or persons named in certificate, my heirs or legal representatives may have upon the beneficiaries’ fund of the order shall be forfeited;”' and the certificate made the fund payable on the express condition that the member should, while a member of the order, faithfully maintain his pledge of total abstinence, and comply with all laws, rules, regulations and requirements of our order, and provide that otherwise it should be of no effect. With such terms in the contract it is very manifest, as the court said, that “there can not be the slightest ground for pretending that a violation of the pledge of total abstinence does not, of itself, forfeit all right of recovery upon the certificate.” It needs no conviction or expulsion by the lodge in such case to bar the claim on the' certificate, because, by its terms, proof of breach of a specific condition on which it was issued, ipso facto, forfeited all claim under it. The Superior Court committed no error in excluding the evidence offered, and the judgment must therefore be affirmed. Judgment affirmed.